Order unanimously affirmed, with costs. Memorandum: Less than three weeks after expiration of the statutory period during which service of a notice of claim could be made (see General Municipal Law, § 50-e, subd 1), plaintiff moved pursuant to subdivision 5 of section 50-e of the General Municipal Law to extend the time to serve such notice. Since defendants filed no papers in opposition to the motion, we accept as true all of the allegations in the moving papers (Schweickert v State of New York, 64 AD2d 1026). It is amply demonstrated that defendants have suffered no prejudice as a result of plaintiff’s delay in serving the notice of claim and thus Special Term properly exercised its discretion in granting plaintiff’s application (see Matter of Ziecker v Town of Orchard Park, 70 AD2d 422; Matter of Wemett v County of Onondaga, 64 AD2d 1025; Matter of Matey v Bethlehem Cent. School Dist, 63 AD2d 807). (Appeal from order of Erie Supreme Court—late notice of claim.) Present—-Dillon, P. J., Cardamone, Schnepp, Doerr and Witmer, JJ.